GILES, District Judge,
decided that under the case relied on by the defendant (The Collector v. Day, 11 Wall. [78 U. S.] 113) his *819compensation as state’s attorney was not liable to the income tax, that the office of state’s attorney was established by the constitution of the state, and was one of the means and instrumentalities for carrying on the state government, with respect to which the powers of the state are independent of the general government, and that the United States has no more right to tax these agencies than the state government has to tax the means and agencies of carrying on the federal government
Judge GILES also held that the United States could not apply the compensation of a state officer to the satisfaction of the exemption alone, because that would, indirectly, make his income from such source liable to the taxation from which it is exempt; that to exhaust the exemption clause by taking the amount out of his official income, would be to make it, in effect, subject to the revenue law, and to deny to a state’s officer the advantage of the state’s exemption, and that therefore the official income of defendant was not to be taken into consideration in the assessment of the tax. Por these reasons Judge GILES held that defendant was entitled to judgment